 


109 HR 4623 IH: Clean Alternatives for Energy Independence Act of 2005
U.S. House of Representatives
2005-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4623 
IN THE HOUSE OF REPRESENTATIVES 
 
December 17, 2005 
Mr. Kennedy of Minnesota (for himself and Mr. Udall of Colorado) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To repeal tax subsidies for oil and gas enacted by the Energy Policy Act of 2005 and to use the proceeds to double certain alternative energy incentives provided for in such Act. 
 
 
1.Short titleThis Act may be cited as the Clean Alternatives for Energy Independence Act of 2005. 
2.Repeal of tax subsidies enacted by the energy policy act of 2005 for oil and gas 
(a)RepealThe following provisions, and amendments made by such provisions, of the Energy Policy Act of 2005 are hereby repealed: 
(1)Section 1323 (relating to temporary expensing for equipment used in refining of liquid fuels). 
(2)Section 1324 (relating to pass through to owners of deduction for capital costs incurred by small refiner cooperatives in complying with Environmental Protection Agency sulfur regulations). 
(3)Section 1325 (relating to natural gas distribution lines treated as 15-year property). 
(4)Section 1326 (relating to natural gas gathering lines treated as 7-year property). 
(5)Section 1328 (relating to determination of small refiner exception to oil depletion deduction). 
(6)Section 1329 (relating to amortization of geological and geophysical expenditures). 
(b)Administration of internal revenue code of 1986The Internal Revenue Code of 1986 shall be applied and administered as if the provisions, and amendments, specified in subsection (a) had never been enacted. 
3.Increase in fuel cell tax incentives for residential and business uses 
(a)Residential useSubparagraph (C) of section 25D(b)(1) of the Internal Revenue Code of 1986 (relating to maximum credit) is amended by striking $500 and inserting $1,000. 
(b)Business use 
(1)IncreaseSubparagraph (B) of section (48)(c)(1) of such Code (relating to qualified fuel cell property) is amended by striking $500 and inserting $1,000. 
(2)ExtensionSubparagraph (E) of section (48)(c)(1) of such Code (relating to termination) is amended by striking December 31, 2007 and inserting December 31, 2012. 
4.Alternative motor vehicle tax incentives 
(a)Increases in credit 
(1)New qualified fuel cell motor vehicleSubsection (b) of section 30B of such Code (relating to new qualified fuel cell motor vehicle credit) is amended— 
(A)in paragraph (1)— 
(i)by striking $8,000 in subparagraph (A) and inserting $16,000, 
(ii)by striking $10,000 in subparagraph (B) and inserting $20,000, 
(iii)by striking $20,000 in subparagraph (C) and inserting $40,000, and 
(iv)by striking $40,000 in subparagraph (D) and inserting $80,000, and 
(B)in paragraph (2)(A)— 
(i)by striking $1,000 in clause (i) and inserting $2,000, 
(ii)by striking $1,500 in clause (ii) and inserting $3,000, 
(iii)by striking $2,000 in clause (iii) and inserting $4,000, 
(iv)by striking $2,500 in clause (iv) and inserting $5,000, 
(v)by striking $3,000 in clause (v) and inserting $6,000, 
(vi)by striking $3,500 in clause (vi) and inserting $7,000, and 
(vii)by striking $4,000 in clause (vii) and inserting $8,000. 
(2)New advanced lean burn technology motor vehicle 
(A)Fuel economyThe table in clause (i) of section 30B(c)(2)(A) of such Code (relating to fuel economy) is amended— 
(i)by striking $400 and inserting $800, 
(ii)by striking $800 and inserting $1,600, 
(iii)by striking $1,200 and inserting $2,400, 
(iv)by striking $1,600 and inserting $3,200, 
(v)by striking $2,000 and inserting $4,000, and 
(vi)by striking $2,400 and inserting $4,800. 
(B)ConservationThe table in subparagraph (B) of section 30B(c)(2) of such Code (relating to conservation credit) is amended— 
(i)by striking $250 and inserting $500, 
(ii)by striking $500 and inserting $1,000, 
(iii)by striking $750 and inserting $1,500, and 
(iv)by striking $1,000 and inserting $2,000. 
(b)Expansion of number of new qualified hybrid and advanced lean burn technology vehicles eligible for creditParagraph (2) of section 30B(f) of such Code (relating to phaseout) is amended by striking 60,000 and inserting 120,000. 
(c)Increase in credit for alternative fuel vehicle refueling propertySubsection (b) of section 30C of such Code (relating to limitation) is amended— 
(1)in paragraph (1) by striking $30,000 and inserting $60,000, and 
(2)in paragraph (2) by striking $1,000 and inserting $2,000. 
(d)Extensions of incentives 
(1)New qualified fuel cell motor vehicleParagraph (1) of section 30B(j) of such Code (relating to termination) is amended by striking December 31, 2014 and inserting December 31, 2019. 
(2)Alternative fuel vehicle refueling property 
(A)Hydrogen-related propertyParagraph (1) of section 30C(g) of such Code (relating to termination) is amended by striking December 31, 2014 and inserting December 31, 2019. 
(B)Other fuels-related propertyParagraph (2) of section 30C(g) of such Code (relating to termination) is amended by striking December 31, 2009 and inserting December 31, 2011. 
(e)Effective dateThe amendments made by this section shall take effect as if included in the provisions of the Energy Policy Act of 2005 to which they relate.  
 
